                                                                                            FILED
                                                                                   2021 Jun-29 AM 11:53
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        WESTERN DIVISION

KELLI LYNN CARON,                            )
                                             )
       Petitioner,                           )
                                             )
v.                                           )   Case No. 7:21-cv-00385-MHH-GMB
                                             )
WARDEN GARRETT,                              )
                                             )
       Respondent.                           )

                           MEMORANDUM OPINION

      This is an action for a writ of habeas corpus filed pro se by petitioner Kelli

Lynn Caron pursuant to 28 U.S.C. § 2241. (Doc. 11). Ms. Caron challenges the

Bureau of Prisons’ calculation of her earned time credits for educational coursework.

(Docs. 11, 16). On June 4, 2021, the magistrate judge to whom the case was referred

entered a report in which he recommended that this petition be dismissed without

prejudice because Ms. Caron has not exhausted her administrative remedies. (Doc.

18). Ms. Caron admits that she did not use the Bureau of Prisons’ administrative

remedy process, set forth in 28 C.F.R. § 542.10-19, before filing this habeas action.

(Doc. 11, pp. 2-4). Although the parties were advised of their right to file objections

to the report and recommendation within 14 days, the Court has not received

objections from either party.
      Having reviewed the materials in the Court’s electronic docket, including the

magistrate judge’s report, the Court adopts the magistrate judge’s findings and

agrees that this § 2241 habeas petition should be dismissed without prejudice for

failure to exhaust administrative remedies. By separate order, the Court will do so.

      DONE and ORDERED this June 29, 2021.


                                    _________________________________
                                    MADELINE HUGHES HAIKALA
                                    UNITED STATES DISTRICT JUDGE




                                      2
